                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


       MATTHEW CROAK,                 )
                                      )
               Plaintiff,             )
                                      )
           vs.                        )                     Case No. 4:18-cv-01499-JAR
                                      )
       ARTHUR DINICOLANTONIO, et al., )
                                      )
               Defendants.            )
                                      )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel (Doc. 37), and

Defendants’ Motion for Extension of Time (Doc. 45). A hearing was held on both motions on

May 3, 2019, at 10:00 a.m., at which Plaintiff made an oral motion for attorney fees and costs

related to the preparation and argument of his Motion to Compel.

       For the reasons stated on the record,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel (Doc. 37), is

GRANTED in part.         Defendants’ objections to Plaintiff’s interrogatories and requests for

production are OVERULED, and Defendants shall supplement their responses thereto with

verified answers within ten (10) days of the date of this order. The Court will withhold ruling

on Plaintiff’s oral motion for fees and costs. Plaintiff shall submit records relevant to the fees

and costs associated with preparing and arguing his Motion to Compel within fourteen (14)

days of the date of this order, and may do so under seal. Defendants shall file their response, if

any, no more than fourteen (14) days after Plaintiff’s filing.
       IT IS FURTHER ORDERED that Defendants’ Motion for Extension of Time (Doc.

45), is DENIED.



      Dated this 3rd day of May, 2019.



                                         ________________________________
                                         JOHN A. ROSS
                                         UNITED STATES DISTRICT JUDGE
